Citation Nr: 1310051	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  08-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1969. This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Indianapolis, Indiana.   

In May 2010 and July 2012, the Board remanded the case for further development.  It has now returned to the Board for additional appellate action. 


FINDING OF FACT

The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; his medical provider has not regulated his occupational and recreational activities due to diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for diabetes mellitus was granted in a July 2002 rating decision with an initial 20 percent evaluation assigned effective May 16, 2002.  The April 2008 rating decision on appeal continued the current 20 percent evaluation.  The Veteran contends that an increased 40 percent evaluation is appropriate as his diabetes has required regulation of activities, specifically, that it did not permit him to operate heavy machinery at work. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the regulations do not give past medical reports precedence over current findings.  Id.  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  
The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e.,  there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  Although the record establishes that the Veteran's diabetes is treated with insulin and a restricted diet, the medical evidence does not establish regulation of the Veteran's occupational and recreational activities.  In fact, VA examiners who examined the Veteran in August 2007 and July 2009 specifically found that the Veteran's activities were not regulated due to diabetes.  Furthermore, the VA examiners noted that the Veteran did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  Treatment records also do not demonstrate that the Veteran has visited his diabetic care provider twice a month.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by an increased rating.

The Veteran maintains that his diabetes has resulted in regulation of activities.  Throughout the claims period, he has reported that his diabetes and insulin treatments affected his work and did not allow for the operating of heavy machinery such as a forklift.  The Veteran worked as a civilian manager in the supply division at the Crane Naval Surface Warfare Center (NSWC) until June 2009 when he retired.  He submitted information in May 2008 indicating that treatment with insulin did not permit him to obtain a license to operate heavy machinery and commercial vehicles.  In a January 2008 letter, a private physician also noted that the Veteran's treatment with insulin did not allow him to operate heavy machinery.  The Veteran was medically disqualified from operating a forklift in July 2008 by his supervisor, but the same private physician who issued the January 2008 statement performed an occupational examination in July 2008 and specifically found that the Veteran had no limitations due to his disabilities.  While the Veteran may have been disqualified from operating heavy machinery at work, the record clearly does not establish that his occupational and recreational activities were regulated by a medical health professional.  In fact, in February 2012, the Veteran's private doctor recommended that he exercise after meals and therefore encouraged more strenuous recreational activities.  The Board also notes that the Veteran retired from employment in June 2009 and there is no evidence of any regulation of activities from that point forward.  

The record clearly does not contain medical evidence that the Veteran was instructed to avoid strenuous occupational and recreational activities.  Therefore, the Board cannot conclude that service-connected diabetes mellitus required regulation of the Veteran's activities at anytime during the claims period.  The disability therefore most nearly approximates the current 20 percent evaluation under Diagnostic Code 7913.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  The Veteran is in receipt of benefits from the Social Security Administration (SSA), but continued to work throughout the claims period until June 2009, when he retired from a civilian position with the Navy.  There is no medical evidence that the Veteran's diabetes caused the Veteran to lose any time from work or rendered him unable to perform the essential duties of his employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected diabetes mellitus.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, available private medical records, and records from the SSA.  In October 2011, the Veteran provided a medical release form to allow for VA to obtain records from a private doctor on his behalf.  VA made multiple requests for these records by mail and fax, but no records were received.  The Veteran was notified in a December 2011 letter that VA was unable to obtain the records from the private physician and in March 2012, the Veteran submitted records from the doctor.  The Board therefore finds that all available records from the Veteran's private physician have been added to the claims file.  The Veteran was also provided appropriate VA examinations in August 2007 and July 2009 in response to his claim for an increased rating. 

The Board also finds that VA has complied with the May 2010 and July 2012 remand orders of the Board.  In response to the Board's remands, VA requested records from the Veteran's private diabetic health care provider and readjudicated the claim with consideration of all the evidence of record in a December 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


